     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 1 of 22 Page ID
                                      #:66262


1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Jonathan W. Emord, Esq. (pro hac vice)
     jemord@emord.com
3    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
4    Eric J. Awerbuch, Esq. (pro hac vice)
5
     eawerbuch@emord.com
     Emord & Associates, P.C.
6    2730 S. Val Vista Drive, Bldg 6, Ste 133
     Gilbert, AZ 85295
7    Phone: (602) 388-8899
     Fax: (602) 393-4361
8    Attorneys for Plaintiff Natural Immunogenics Corp.
9
10
11                  IN THE UNITED STATES DISTRICT COURT
12               FOR THE CENTRAL DISTRICT OF CALIFORNIA

13
14    NATURAL-IMMUNOGENICS, a               Case No.: 8:15-cv-02034-JVS-JCG
      Florida corporation,
15
16                      Plaintiff,          MEMORANDUM OF POINTS AND
            v.                              AUTHORITIES IN SUPPORT OF
17                                          PLAINTIFF’S NOTICE OF MOTION
18    NEWPORT TRIAL GROUP, et al.,          AND MOTION TO FILE A THIRD
                                            AMENDED COMPLAINT
19                      Defendants.
                                            Hearing Date: March 16, 2020
20
                                            Hearing Time: 1:30 PM
21                                          Courtroom: 10C
                                            Judge: Hon. James V. Selna
22
23
24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 2 of 22 Page ID
                                      #:66263


1                                              TABLE OF CONTENTS
2
3       I.          INTRODUCTION ...................................................................................... 1
4       II.         FACTUAL AND PROCEDURAL BACKGROUND ............................... 2
5
        III.        LEGAL STANDARD ................................................................................ 4
6
        IV.         ARGUMENT.............................................................................................. 5
7
8
               A.      Justice Requires that NIC be Permitted to Amend its
                       Complaint to Include Predicate Acts that Were Uncovered
9                      in Discovery ............................................................................................7
10
               B.      Justice Requires that NIC Be Permitted to Amend the
11                     Complaint to Include Predicate Acts Based on ProMaxal
                       Litigation.................................................................................................9
12
13             C.      The Court Should Permit NIC to Amend the Corporate
                       Defendant’s Name and Description......................................................11
14
               D.      The Court Should Grant NIC Leave to Make Minor
15
                       Changes to Factual Allegations so the Pleading Comports
16                     with the Evidence Obtained in Discovery ............................................11
17             E.      Defendants Do Not Suffer Undue Prejudice from the
18                     Proposed Amendment...........................................................................12
19             F.      None of the Other Rule 15(a) Factors Bar Amendment.......................16
20
        V.          CONCLUSION ........................................................................................18
21
22
23
24
25
26
27
28

     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                                   ii
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 3 of 22 Page ID
                                      #:66264


1                                            TABLE OF AUTHORITIES
2    Cases

3    AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946 (9th
      Cir. 2006) ..............................................................................................................17
4
5    Becker v. Computer Scis. Corp., 541 F. Supp. 694 (S.D. Tex.
       1982) .......................................................................................................................6
6
     Breakdown Servs., Ltd. v. Now Casting, Inc., 550 F. Supp. 2d
7
       1123 (C.D. Cal. 2007) ............................................................................................6
8
     Butler v. Robar Enterprises, Inc., 208 F.R.D. 621 (C.D. Cal.
9     2002) ............................................................................................................ 4, 5, 12
10
     Doe v. City of San Diego, 198 F. Supp. 3d 1153 (S.D. Cal. 2016) ...........................4
11
     Dudley v. Bus. Exp., Inc., 882 F. Supp. 199 (D.N.H. 1994) ......................................6
12
13   Duttle v. Bandler & Kass, No. 82 CIV. 5084 (KMW), 1989 WL
      31503 (S.D.N.Y. Mar. 27, 1989) ............................................................................5
14
     Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048 (9th Cir.
15
      2003) ........................................................................................................ 2, 4, 5, 12
16
     Fed. Trade Comm'n v. Commerce Planet, Inc., No.
17     SACV0901324CJCRNBX, 2011 WL 13257942 (C.D. Cal.
18     June 27, 2011).........................................................................................................6
19   Gen. Credit Corp. v. Goldfarb, No. 98 CIV. 3188 (DLC), 1998
20
      WL 851592 (S.D.N.Y. Dec. 9, 1998) .....................................................................5

21   Griggs v. Pace Am. Grp., Inc., 170 F.3d 877 (9th Cir. 1999) ...................... 4, 11, 12
22   Hilton v. Hallmark Cards, 599 F.3d 894 (9th Cir. 2010) ........................................15
23
     Levin v. Weissman, 594 F. Supp. 322 (E.D. Pa. 1984), aff'd, 760
24     F.2d 258 (3d Cir. 1985), and aff'd sub nom. Weissman v.
       Rutenberg, 760 F.2d 263 (3d Cir. 1985) ................................................................6
25
26   Loehr v. Ventura County Community College District, 743 F.2d
       1310 (9th Cir.1984) ................................................................................................5
27
     Matarazzo v. Friendly Ice Cream Corp., 70 F.R.D. 556
28
      (E.D.N.Y. 1976) .....................................................................................................6
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                                   iii
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 4 of 22 Page ID
                                      #:66265


1    Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708 (9th Cir.
      2001) .......................................................................................................................5
2
3
     Pepi, Inc. v. Helcar Corp., 458 F.2d 1062 (3d Cir. 1972) .........................................6

4    Polycast Tech. Corp. v. Uniroyal, Inc., 728 F. Supp. 926
      (S.D.N.Y. 1989)......................................................................................................5
5
6    Raymond Int'l, Inc. v. Bookcliff Const., Inc., 347 F. Supp. 208 (D.
      Neb. 1972), aff'd sub nom. Raymond Int'l, Inc. v. Bookcliff
7     Constr., Inc., 489 F.2d 732 (8th Cir. 1974) ............................................................6
8
     Seifert v. Solem, 387 F.2d 925 (7th Cir. 1967) ..........................................................6
9
     United States v. United Healthcare Ins. Co., 848 F.3d 1161 (9th
10    Cir. 2016) ..........................................................................................................5, 16
11
     United States v. Webb, 655 F.2d 977 (9th Cir. 1981) ................................................4
12
     Rules
13
14
     Fed. R. Civ. P. 15(a)......................................................................................... passim

15   Fed. R. Civ. P. 9(b) ..................................................................................................11
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                                   iv
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 5 of 22 Page ID
                                      #:66266


1      I.   INTRODUCTION
2           Plaintiff Natural Immunogenics Corp. (“NIC”) hereby moves for leave to

3    file a Third Amended Complaint (“TAC” attached hereto as Exhibit 1).1 NIC files

4    this motion in compliance with deadlines imposed under this Court’s Order for

5    Jury Trial. See Dkt. 883 at ¶ 1. The TAC will amend the current complaint in

6    three ways:

7               1.   Correct the name and description of the corporate defendant to reflect

8                    the Newport Trial Group PC’s formal name change to Pacific Trial

9                    Attorneys, PC;

10              2.   Add predicate acts regarding NTG’s threats and filing of sham

11                   litigation based on the Strataluz ProMaxal product; and

12          3.       Add, modify, or remove certain factual allegations to comport with the

13                   evidence and focus the allegations for trial. This includes the addition

14                   of allegations regarding the eight SAC cases to include five additional

15                   predicate acts discovered that relate to four SAC cases.2

16   Good cause exists to grant the request. Rule 15(a) requires that amendment be
17   permitted with extreme liberality so that cases are decided on their merits. NIC has
18   received hundreds of documents subject to the Court’s recent discovery orders.
19   Those documents establish the existence of additional predicate acts undergirding
20   NIC’s RICO claims. This case should be decided on the merits which requires that
21   NIC be permitted to present evidence of all predicate acts establishing the
22   existence of the NTG racketeering enterprise. All predicate acts outlined in the
23   proposed TAC occurred in furtherance of lawsuits that were listed in the SAC,3
24
            1
              NIC also attaches a proposed complaint with redlines consistent with
25
     Chamber Rule 1, attached hereto as Exhibit 2.
            2
26            Specifically, the TAC contains five additional predicate acts based on
27
     conduct in Nilon v. NIC, Nature’s Way, Nutrisystem, and Magna. The predicate
     acts are based on evidence uncovered through discovery and the various privilege
28   orders.
            3
              Nilon v. Natural-Immunogenics Corp., No. 3:12-cv-00930-LAB-BGS
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                   1
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 6 of 22 Page ID
                                      #:66267


1    except predicate acts related to ProMaxal litigation. The ProMaxal litigation has
2    been fully vetted in discovery. That discovery demonstrated the existence of
3    predicate acts supporting NIC’s RICO claims. Those predicate acts go to the heart
4    of NIC’s RICO case, and should be presented as evidence of the unlawful scheme.
5    Thus, granting NIC’s proposed amendment would further the interests of justice by
6    allowing a trial on a complete record as it relates to NIC’s RICO claims.
7           None of the Rule 15(a) factors that justify denial of a motion for leave to
8    amend is present under these circumstances and, thus, NIC is entitled to a
9    presumption that amendment is appropriate. Eminence Capital, LLC v. Aspeon,
10   Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). The courts have generally permitted
11   “post-discovery” amendments to conform the lawsuit to facts and evidence
12   obtained in discovery, and therefore facilitate resolution of all claims on the merits.
13   See infra at Section IV.
14          The Court should grant NIC leave to amend the complaint and file the Third
15   Amended Complaint attached hereto.
16
17    II.   FACTUAL AND PROCEDURAL BACKGROUND
18          NIC alleges that the Newport Trial Group, its attorneys, and employees

19   operated a racketeering enterprise from at least 2010 until 2015 based on the

20   manufacturing of fraudulent litigation for pecuniary gain. NTG brought lawsuits

21   on behalf of sham clients who suffered no injuries, and misrepresented the nature

22   of their claims to courts and litigation opponents. NIC brings claims for Malicious

23
24   (C.D. Cal. 2012) (“Nilon v. NIC”); Nilon v. Chromadex, Inc., Case No. 56-2013-
     00436790-CU-MT-VTA (Ventura Cty. Sup. Ct. 2013) (“Chromadex”); Demulder
25
     v. Carter-Reed Co., LLC, Case No. 3:12-cv-0333-BTM (S.D. Cal. 2012)
26   (“Carter-Reed”); Schoonover v. Himalaya Drug Co., Case No. 12-cv-1782 (S.D.
27
     Cal. 2012) (“Himalaya Drug”); Torres v. Nutrisystem, Case No. 8:12-cv-01854-
     CJC-JPR (C.D. Cal. 2012) (“Nutrisystem”); Sam Pfleg v. Nature’s Way Products,
28   Inc., No. 37-2012-0051979-CU-MT-NC (Sup. Ct. San Diego Cnty. 2012);
     Dronkers v. Kiss My Face, LLC, No. 3:12-01151-JAH (S.D. Cal. May 11, 2012).
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                2
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 7 of 22 Page ID
                                      #:66268


1    Prosecution and the federal Racketeer Influenced and Corrupt Organizations Act
2    (“RICO”). Dkt. 92. In August 2016, this Court ruled that NIC’s Second Amended
3    Complaint stated a claim for principal RICO liability against Defendants NTG,
4    Scott Ferrell, David Reid, Ryan Ferrell, Victoria Knowles, Andrew Baslow, and
5    Andrew Nilon; and RICO conspiracy against all Defendants. Dkt. 157. The Court
6    upheld NIC’s allegations that were based on the following categories of predicate
7    acts: (1) Bribery; (2) Extortion; (3) Wire Fraud; (4) Mail Fraud; (5) Obstruction of
8    Justice; and (6) Witness Tampering. Dkt. 157 at 6-24.
9          NIC prepared the SAC based exclusively on NIC’s pre-suit investigation
10   because discovery had yet to begin in the above-captioned matter. See Dkt. 92
11   (filed May 10, 2016, one month before commencement of discovery in this
12   matter).
13         Discovery in this case has not gone smoothly. Because the underlying
14   conduct arises in the context of litigation, the vast majority of probative
15   information was shielded by claims of privilege. NIC diligently advanced the
16   privilege disputes before this Court, but, despite that diligence, final orders
17   regarding the scope and application of privilege to documents did not issue until
18   years after the original discovery cut-off. See e.g., Dkt. 659; Dkt. 753; Dkt. 785;
19   Dkt. 820; Dkt. 878. Moreover, because of the need for in camera review as a
20   prerequisite to production of “privileged” files, substantial delays resulted from the
21   court’s review of responsive and relevant files. NIC received documents in
22   piecemeal productions over the course of nearly two years. Id.
23         In 2016, NIC learned that NTG, Scott Ferrell, and David Reid might have
24   been involved in another fraudulent scheme that mirrored the unlawful conduct
25   identified in the SAC. Dkt. 299 at 7-10. This Court granted NIC leave to take
26   discovery into those activities. Dkt. 299; see also Dkt. 198 at 4; Dkt. 820 at 7.
27   That discovery ultimately led to the Court’s application of the crime-fraud
28   exception to more than 350 documents based on the Defendants’ use of a sham

     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                3
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 8 of 22 Page ID
                                      #:66269


1    company, Strataluz LLC, to bring manufactured and fraudulent Lanham Act
2    litigation. See Dkt. 820 at 7-12, 20-22. After years of litigation, including the
3    Defendants’ failed appeal to the Ninth Circuit, those “privileged” documents were
4    finally produced to NIC in August of 2019.4 See Dkt. 820.
5           On December 16, 2019, this Court held a trial setting conference and set a
6    firm trial date of November 3, 2020. The Court issued a Trial Setting Order on
7    December 16, 2019, which established deadlines for amending the pleadings. The
8    Court set February 14, 2020 as the deadline to file and serve a motion to amend,
9    and set March 16, 2020 as the deadline for the hearing on those motions to amend.
10   Dkt. 883 at 1-2. NIC timely files this motion within the timeframe set by this
11   Court in Dkt. 883.
12
13   III.   LEGAL STANDARD
14          “[L]eave to amend shall be freely given when justice so requires.” Doe v.

15   City of San Diego, 198 F. Supp. 3d 1153, 1165 (S.D. Cal. 2016) (citing Fed. R.

16   Civ. P. 15(a)(2)). “This policy is to be applied with extreme liberality.” Id.

17   (quoting Eminence Capital, 316 F.3d at 1051). In exercising its discretion, “a court

18   must be guided by the underlying purpose of Rule 15—to facilitate decision on the

19   merits rather than on the pleadings or technicalities.” United States v. Webb, 655

20   F.2d 977, 979 (9th Cir. 1981). Generally, a court should determine whether to

21   grant leave indulging “all inferences in favor of granting the motion.” Griggs v.

22   Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999). “The party opposing the

23   amendment bears the burden of showing why the amendment should not be

24   granted.” Butler v. Robar Enterprises, Inc., 208 F.R.D. 621, 622–23 (C.D. Cal.

25   2002).

26          In determining whether to grant leave to amend under Rule 15, the Ninth

27          4
             NIC is also entitled to hundreds of additional Strataluz documents based on
28   the Court’s finding that privileges do not apply. See Dkt. 820 at 29-30. The Court
     has yet to issue a final order on the precise list of documents to be produced.
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                4
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 9 of 22 Page ID
                                      #:66270


1    Circuit provides factors to guide the Court’s decision: (1) undue delay; (2) bad
2    faith; (3) prejudice to the opponent; and (4) futility of the proposed amendment.
3    Loehr v. Ventura County Community College District, 743 F.2d 1310, 1319 (9th
4    Cir.1984). The four factors are not coequal and it is understood that the “prejudice
5    to the opposing party” factor “carries the greatest weight.” See Eminence Capital,
6    316 F.3d at 1052 (citation omitted). There is a presumption under Rule 15(a) in
7    favor of granting leave to amend which can only be rebutted by a showing of
8    undue prejudice to the opposing party or a strong showing of the other factors. Id.
9    However, “undue delay” is given little weight and, by itself, does not preclude
10   leave to amend. United States v. United Healthcare Ins. Co., 848 F.3d 1161, 1167
11   (9th Cir. 2016); see also Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708,
12   712–13 (9th Cir. 2001).
13
14   IV.   ARGUMENT
15         Under Rule 15(a), the Court must freely grant leave to amend unless the
16   amendment is futile, made in bad faith, or causes substantial and undue prejudice
17   to the opposing party.5 Butler, 208 F.R.D. at 622–23. Courts frequently permit
18   plaintiffs alleging RICO claims to add newly discovered predicate acts through
19   amendment. See e.g., Polycast Tech. Corp. v. Uniroyal, Inc., 728 F. Supp. 926,
20   943 (S.D.N.Y. 1989); Duttle v. Bandler & Kass, No. 82 CIV. 5084 (KMW), 1989
21   WL 31503, at *2-5 (S.D.N.Y. Mar. 27, 1989); Gen. Credit Corp. v. Goldfarb, No.
22   98 CIV. 3188 (DLC), 1998 WL 851592, at *3 (S.D.N.Y. Dec. 9, 1998). Courts
23   find that justice favors amendment where a plaintiff seeks to add factual
24   allegations based on information obtained in discovery, particularly where the new
25   allegations do not add new causes of action and the defendants have been aware
26
27         5
             Undue delay can also justify denial of a motion to amend but must be
28   accompanied by other factors. It cannot, on its own, justify denial. Kaiser, 244
     F.3d at 712–13.
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                              5
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 10 of 22 Page ID
                                       #:66271


1     that investigation into the conduct was ongoing. See e.g., Fed. Trade Comm'n v.
2     Commerce Planet, Inc., No. SACV0901324CJCRNBX, 2011 WL 13257942, at *1
3     (C.D. Cal. June 27, 2011) (“Contrary to [Defendant’s] assertion, the proposed
4     amendments are not an unfair expansion of his liability because it was clear
5     throughout discovery that the FTC was investigating his conduct in connection
6     with Commerce Planet starting in July 2005.”).
7           Federal courts across the county permit post-discovery amendment to
8     conform the lawsuit to facts learned in discovery as the parties head into the trial
9     phase (or even as the parties head into trial).6 Here, NIC prepared the operative
10    complaint before any discovery was performed in this case. Since that time, NIC
11    has worked to diligently pursue discovery under unique circumstances that caused
12    extreme delays in the receipt of the most critical documents. NIC just received
13
14
            6
              See, e.g., Matarazzo v. Friendly Ice Cream Corp., 70 F.R.D. 556, 559
      (E.D.N.Y. 1976) (collecting cases for the proposition that “discovery often justifies
15    a subsequent amendment to the complaint” particularly where there are no “new
16    issues requiring new and extensive preparation detrimental to the speech resolution
      of the case and prejudicial to the defendant”); Raymond Int'l, Inc. v. Bookcliff
17    Const., Inc., 347 F. Supp. 208, 210 (D. Neb. 1972), aff'd sub nom. Raymond Int'l,
18    Inc. v. Bookcliff Constr., Inc., 489 F.2d 732 (8th Cir. 1974) (allowing amendment
      where “the discovery adequately covered the subject matter of the [new theory]
19
      such that prejudice to the plaintiff was minimized”); Dudley v. Bus. Exp., Inc., 882
20    F. Supp. 199, 212 (D.N.H. 1994) (permitting an amended following the pretrial
      conference where amendment “will advance the cause of justice and facilitate a
21
      proper decision on the merits”); Becker v. Computer Scis. Corp., 541 F. Supp. 694,
22    698 (S.D. Tex. 1982) (permitting amendment after lengthy delay where five
      months still remained before trial); Breakdown Servs., Ltd. v. Now Casting, Inc.,
23
      550 F. Supp. 2d 1123, 1133 (C.D. Cal. 2007) (granting motion to amend pleadings
24    with just three months before trial, and despite parties’ lack of due diligence);
      Seifert v. Solem, 387 F.2d 925, 929 (7th Cir. 1967) (permitting plaintiff to amend
25
      complaint on the first day of trial); Pepi, Inc. v. Helcar Corp., 458 F.2d 1062, 1063
26    (3d Cir. 1972) (finding no abuse of discretion where district court permitted an
27
      amendment on the eve of trial); Levin v. Weissman, 594 F. Supp. 322, 329 (E.D.
      Pa. 1984), aff'd, 760 F.2d 258 (3d Cir. 1985), and aff'd sub nom. Weissman v.
28    Rutenberg, 760 F.2d 263 (3d Cir. 1985) (finding that the district court did not err in
      permitting an amended complaint after the plaintiff had rested at trial).
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                 6
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 11 of 22 Page ID
                                       #:66272


1     productions under the crime-fraud exception and the Court’s implied waiver
2     findings in late 2019. See Dkt. Nos. 820, 878. The discovery completed to date
3     has revealed the existence of five additional predicate acts which occurred in three
4     of the predicate cases (Nilon v. NIC, Nature’s Way, Nutrisystem, and Magna) and
5     has revealed facts sufficient to allege predicate acts related to NTG’s fraudulent
6     ProMaxal litigation. As explained in greater detail below, NIC should be
7     permitted to include these predicate acts so that this case can be resolved on the
8     merits.
9
         A. Justice Requires that NIC be Permitted to Amend its Complaint to
10          Include Predicate Acts that Were Uncovered in Discovery
11
            Through discovery, NIC obtained documents revealing the existence of five
12
      additional predicate acts in the underlying SAC cases:
13
                1. Nilon v. NIC – Obstruction of Justice through the preparation and
14
      submission of an intentionally false declaration in support of an intentionally false
15
      and misleading Motion to Withdraw as Counsel for Nilon filed in late 2014.
16
      Exhibit 1 (Third Amended Complaint) at ¶¶ 134-144, 427(m).
17
                2. Pfleg v. Nature’s Way – Mail Fraud through the issuance of an
18
      additional demand letter to Nature’s Way in June of 2012 in an effort to extort
19
      more money from that defendant under false pretenses. Exhibit 1 (Third Amended
20
      Complaint) at ¶¶ 219-220, 429(e).
21
                3. Torres v. Nutrisystem – Obstruction of Justice (alternatively Wire
22
      Fraud) based on NTG’s early-2013 preparation and submission of an intentionally
23
      false declaration of Richard Richardson to prevent discovery of NTG’s fraudulent
24
      litigation practice. Exhibit 1 (Third Amended Complaint) at ¶¶ 353-356, 433(o).
25
                4. Morales v. Magna Inc. – Witness Tampering based on NTG’s
26
      wrongful acquisition of a fraudulent declaration from Daniel Bobba that NTG used
27
      to prevent discovery of NTG’s fraudulent litigation practice. Exhibit 1 (Third
28
      Amended Complaint) at ¶¶ 308-314, 434(d).
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                7
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 12 of 22 Page ID
                                       #:66273


1               5. Morales v. Magna Inc. – Obstruction of Justice (alternatively Wire
2     Fraud) based on NTG’s submission of the fraudulent Bobba declaration and NTG’s
3     attendant false statements made in briefing for the purpose of preventing discovery
4     of NTG’s fraudulent litigation practice. Exhibit 1 (Third Amended Complaint) at
5     ¶¶ 310-312, 434(e).
6           The Court should grant NIC leave to amend its complaint to include these
7     predicate acts because they support the existing RICO claims, arose in discovery
8     available to all parties,7 present no unfair surprise to the Defendants, do not expand
9     the scope of this case, and their inclusion allows this case to be resolved on the
10    merits.
11          Each of these predicate acts arise in the context of an underlying lawsuit that
12    has already been subject to substantial discovery. Moreover, these additional
13    predicate acts are simply part of the existing RICO claims. As a result, the
14    inclusion of them presents no increase in liability (since liability in this case is
15    based on the fixed damages to NIC caused by the RICO enterprise), nor do they
16    expand the factual scope of the case beyond the same underlying lawsuits. The
17    Defendants’ conduct in the eight predicate cases has always been the central focus.
18    These predicate acts fall squarely within those factual bounds. They were
19    uncovered through the course of discovery into those eight predicate cases. The
20    documents that NIC has received through crime-fraud orders conclusively establish
21    that these predicate acts occurred. Justice is furthered by inclusion of these
22    predicate acts because they may lend dispositive support for critical elements of
23    NIC’s RICO case (i.e., continuity, pattern, and NIC’s injury).
24
            The facts of these predicate acts were also subject to extensive litigation in
25
26
            7
27
              NIC has requested leave to taker discovery from individuals with personal
      knowledge of these predicate acts. Dkt. 881. To the extent that discovery is
28    permitted, Defendants will have even more opportunity to take discovery germane
      to these predicate acts over the next few months.
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                  8
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 13 of 22 Page ID
                                       #:66274


1     NIC’s various privilege motions. See e.g., Dkt. 292-1 at 20-25, 32-33, 62, 71-72;
2     Dkt. 473 at 11-13, 29-30; Dkt. 617 at 15-16; Dkt. 628 at 13-14. The Court’s orders
3     at Docket Nos. 659 and 820 even reference that conduct as support for invoking
4     the crime-fraud exception to specific documents (documents NIC recently received
5     and which further support NIC’s RICO claims based on the new predicate acts).
6     See Dkt. 820 at 3-7, 16; see also Dkt. 659 at 24-26. Thus, in recognition of the
7     Ninth Circuit’s preference that amendment be permitted liberally to allow
8     resolution of claims on their merits, the Court should permit NIC leave to add these
9     predicate acts to the complaint so that NIC’s RICO claims can be fully and fairly
10    adjudicated on the merits.
11
         B. Justice Requires that NIC Be Permitted to Amend the Complaint to
12          Include Predicate Acts Based on ProMaxal Litigation
13
            In 2016, NIC’s counsel received a tip from in-house counsel at Continuity
14
      Products. See Dkt. 165-2 at ¶3; see also Dkt. 165-3; Dkt. 198 at 4-5. Continuity
15
      Products provided reason to believe that Scott Ferrell, David Reid, and NTG were
16
      manufacturing Lanham Act litigation through use of a shell company that they
17
      created. See Dkt. 165-3. This Court recognized that, if true, such evidence would
18
      support NIC’s RICO claims and go to the heart of this case. See Dkt. 198 at 4-5;
19
      see also Dkt. 299; Dkt. 820 at 8-9.
20
            Over the next few years, the Court permitted NIC to take discovery into that
21
      entity, Strataluz LLC. NIC recently received hundreds of documents under the
22
      crime-fraud exception after this Court determined that the preponderance of the
23
      evidence (including in camera review of the privileged files) demonstrated that
24
      Scott Ferrell and David Reid advanced intentionally false legal claims under the
25
      Lanham Act for the purpose of extorting money from corporations nationwide.
26
      See Dkt. 820 at 11-12, 21. The crime-fraud documents, combined with the non-
27
      privileged documentary and testimonial record, reveal that NTG, Scott Ferrell, and
28
      David Reid engaged in extortion, wire fraud, mail fraud, and obstruction of justice
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                               9
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 14 of 22 Page ID
                                       #:66275


1     by threatening and filing baseless Lanham Act claims. See Exh. 1 (Third Amended
2     Complaint) at ¶¶ 359-377, 435. That conduct, as this Court has already noted, goes
3     to the heart of NIC’s existing RICO claims. Thus, under Rule 15(a), justice
4     requires that NIC be permitted to add those predicate acts to its RICO claims based
5     on that conduct.
6           Importantly, while inclusion of these predicate acts will allow the
7     Defendants to be tried on a complete record of their racketeering misconduct, it
8     will not expand the scope of this case beyond the boundaries that have already
9     been set by this Court’s discovery orders. The Court already permitted NIC
10    discovery into Strataluz, and, aside from the forthcoming depositions of Scott
11    Ferrell and David Reid (which will occur regardless of amendment), no further
12    Strataluz discovery is necessary to adjudicate ProMaxal-related predicate acts on
13    their merits. As such, the boundaries of this case and the boundaries of discovery
14    will not be affected by the proposed amendment. Nonetheless, the amendment will
15    permit a jury to understand the entire scope of the Defendants’ racketeering
16    activity and base their judgment in this case on a complete understanding of the
17    Defendants’ motivations.
18          The ProMaxal-related predicate acts provide the jury with a unique
19    understanding of the Defendants’ mental states. Unlike in the CLRA and CIPA
20    cases where the staged claims involved conduct of others (i.e., the shill plaintiffs),
21    the contrived and manufactured nature of the ProMaxal claims were based entirely
22    on the NTG Defendants’ own conduct and personal knowledge. The Defendants
23    created the company, they knew that their company did not manufacture and sell
24
      ProMaxal, and they personally sent fraudulent demand letters and prepared
25
      frivolous and false pleadings. Those predicate acts thus demonstrate the
26
      Defendants’ knowledge and intent, and are crucial to illustrate that mental state
27
      before the jury. The ProMaxal-related predicate acts are thus of substantial benefit
28
      to resolution of this case on the merits and, under the liberal Rule 15(a) standard,
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                10
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 15 of 22 Page ID
                                       #:66276


1     should be presumptively permitted. Griggs, 170 F.3d at 880 (a court should
2     determine whether to grant leave indulging “all inferences in favor of granting the
3     motion”).
4
         C. The Court Should Permit NIC to Amend the Corporate Defendant’s
5           Name and Description
6           During the pendency of this matter, Scott Ferrell formally changed the
7     Newport Trial Group’s name to “Pacific Trial Attorneys, PC” but did not file with
8     the clerk of the court any notice of name change. On August 5, 2016, Scott Ferrell
9     filed amended Articles of Incorporation with the California Secretary of State to
10
      change the corporation’s name. See Decl. of Joshua Furman (“Furman Decl.”),
11
      Exhibit 5. As a result, the name of the corporate defendant in the current matter is
12
      not up-to-date. NIC’s proposed Third Amended Complaint corrects the corporate-
13
      defendant’s name and description for accuracy. The Court should grant NIC leave
14
      to amend the complaint to update the corporate defendant’s name and description
15
      so that it accurately reflects the corporation’s current status. That change could
16
      avoid prejudice to NIC in seeking to later collect a judgment.
17
            During counsel’s Local Rule 7-3 meet and confer on this motion, counsel for
18
      the Defendants raised no dispute that NTG has formally changed its name to
19
      Pacific Trial Attorneys. See Exhibit 4. Thus, if the Court grants NIC leave to
20
      amend the complaint, there is no basis to deny NIC the right to correct the name of
21
      the corporate defendant.
22
23             D. The Court Should Grant NIC Leave to Make Minor Changes to
                  Factual Allegations so the Pleading Comports with the Evidence
24                Obtained in Discovery
25          NIC has obtained evidence through discovery that proves NIC’s material
26    allegations in the SAC were accurate. However, in some instances, the evidence
27    has revealed minor variations from the particularized Rule 9(b) allegations in the
28    SAC. For instance, certain schemes were developed by NTG a month or two
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                11
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 16 of 22 Page ID
                                       #:66277


1     earlier than NIC had alleged. In other instances, different or additional Defendants
2     prepared fraudulent documents or engaged in the alleged misconduct. While these
3     factual variations do not impact the adequacy of NIC’s allegations, NIC believes
4     that, if the Court permits amendment to add predicate acts, the Court should also
5     permit NIC to modify factual allegations to comport with the evidence. NIC has
6     attached a redlined version of the proposed Third Amended Complaint which
7     precisely displays the minor variations proposed.
8
9        E. Defendants Do Not Suffer Undue Prejudice from the Proposed
            Amendment
10
11
            The primary focus of the Rule 15(a) inquiry is on whether the opposing

12
      party will be unduly prejudiced by amendment. See Eminence Capital, 316 F.3d at

13    1052. The Defendants have the burden of demonstrating the existence of undue

14    prejudice and the Court is to draw all inferences in NIC’s favor. Griggs, 170 F.3d

15    at 880; Butler, 208 F.R.D. at 622–23. The Defendants will suffer no prejudice

16    from the proposed amendment, let alone undue prejudice.

17          First, the proposed amendment involves conduct that has been heavily
18    litigated through the various privilege motions and discovery disputes thus far.
19    Although NIC has only recently received the documents that prove NIC’s
20    allegations true, the Defendants have been on notice of NIC’s allegations. NIC’s
21    crime-fraud motions accused the Defendants of submitting a false declaration by
22    Ryan Ferrell in the NIC matter. See Dkt. 292-1 at 32-33. NIC also argued to this
23    Court that in camera review would demonstrate that the Defendants submitted a
24    fraudulent Bobba declaration and deceived the court as part of a cover-up in the
25    Magna case. See Dkt. 628 at 14. NIC noted the impropriety of Defendants’ June
26    2012 letter falsely identifying “new clients” in the Nature’s Way matter. See Dkt.
27    473 at 20-21. NIC also argued that the Richardson declaration submitted in the
28    Torres matter was fraudulent and designed to conceal wrongdoing. See Dkt. 473 at

      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                               12
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 17 of 22 Page ID
                                       #:66278


1     11-13, 22. Moreover, NTG aggressively defended against those allegations in both
2     motions and discovery practice. Thus, the Defendants cannot in good faith claim
3     unfair surprise as a source of prejudice as it relates to the five predicate acts
4     derived from those underlying cases.
5           Similarly, the Parties have heavily litigated NIC’s allegations of impropriety
6     in the ProMaxal-related predicate acts. See e.g., Dkt. Nos. 234, 299, 348, 588, 820.
7     NIC filed a detailed crime-fraud motion that was subject to preliminary objections
8     by the Defendants, oral argument before the Special Master, objections to the
9     District Court, and oral argument before the District Court. See Dkt. 588; see also
10    Dkt. 652. The Defendants filed an interlocutory appeal to the Ninth Circuit,
11    wherein the parties extensively briefed issues germane to the ProMaxal predicate
12    acts. See Dkt. 786 (Order denying appeal after years of litigation); see Dkt. 799
13    (Order granting attorney fees for frivolous appeal). The Defendants have been
14    fully aware of the allegations undergirding those predicate acts. Moreover,
15    although the Strataluz cases were not included in the SAC, the Court has
16    repeatedly recognized that the ProMaxal-related evidence could be admissible at
17    trial to support NIC’s RICO claims under Rule 404(b) of the Federal Rules of
18    Evidence. Thus, there is simply no unfair surprise that these allegations are
19    involved in this case.
20          Second, the Defendants have had a full and fair opportunity to take
21    discovery into these matters. The Defendants attended every deposition relevant to
22    the facts undergirding the proposed predicate acts. NIC deposed Richard
23    Richardson, Raquel Torres, Sam Pfleg, Andrew Nilon, and the three owners of
24
      Strataluz LLC that are not Defendants in this case (Hardin, Weiss, and Bentley).
25
      See Furman Decl. at ¶¶ 3-9. The Defendants attended each deposition and had a
26
      full opportunity to ask questions of the witnesses (who are friendly to NTG
27
      nonetheless). Id. Moreover, the misconduct alleged in all of the proposed new
28
      predicate acts was misconduct by the Defendants themselves. As such, they
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                 13
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 18 of 22 Page ID
                                       #:66279


1     possess personal knowledge of the facts and need no discovery to understand
2     whether NIC’s allegations are true or false. The Defendants have had access to the
3     relevant documents for the duration of this entire case, while NIC has only recently
4     received production of documents.8
5           Third, while NIC does not believe that there is any necessary discovery that
6     Defendants must take to defend against these new predicate acts, if the Defendants
7     believe that there is discovery they need, they have nearly eight months to seek
8     leave of Court to take that discovery. Thus, the Defendants do not suffer any
9     prejudice from the addition of these predicate acts.
10          Finally, the new predicate acts will not add any claims or increase liability.
11    Although NIC seeks to add new predicate acts, those predicate acts are interwoven
12    with NIC’s existing RICO claims. Thus, the new predicate acts do not expose the
13    Defendants to any additional liability.
14          During the meet and confer process, the Defendants claimed that NIC’s
15    proposed amendment would cause them undue prejudice because: (1) the new
16    predicate acts would inject complex new areas of inquiry into the case; (2) the
17    predicate acts arise out of protected activity and therefore implicate potential Anti-
18    SLAPP motions; and (3) Defendants would need to call a Lanham Act expert. See
19    Exh. 4. None of those arguments has any merit.
20          As explained supra, the predicate acts do not actually inject new areas of
21    inquiry into the case. The Defendants apparently appreciate that fact, which is why
22    in their meet and confer letter they argued that “NIC has been making allegations
23    about Strataluz since shortly after this action was filed.” See Exh. 4. Defendants’
24
      position is self-contradictory. They claim that NIC has raised these allegations for
25
      years, but then argue that despite extensive discovery into those allegations, the
26
27          8
             NIC is actually still awaiting a final order on the remaining Strataluz
28    documents and thus does not have all documents related to those predicate acts.
      Dkt. 820 at 29-30. The Defendants, however, do have all of those documents.
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                14
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 19 of 22 Page ID
                                       #:66280


1     predicate acts will inject new areas of inquiry into the case. The record (and the
2     inconsistency in Defendants’ position) belies that argument.
3           Defendants claim that ProMaxal-related activity is protected by the First
4     Amendment and, thus, would be subject to an Anti-SLAPP Motion. As an initial
5     matter, that position is legally frivolous because the new predicate acts relate only
6     to NIC’s federal RICO claims and the state Anti-SLAPP statute would be
7     inapplicable. Hilton v. Hallmark Cards, 599 F.3d 894, 900 n. 2, 901 (9th Cir.
8     2010) (California’s Anti-SLAPP statute “does not apply to federal law causes of
9     action.”). Moreover, this Court has already determined that the Noerr-Pennington
10    doctrine would not bar NIC’s claims based on ProMaxal-litigation when the Court
11    repeatedly rejected Defendants’ Noerr-based arguments during the crime-fraud
12    litigation. See Dkt. 348 at 14 (finding that the sham litigation exception applies to
13    the Strataluz issues); Dkt. 820 at 11-12, 21-22 (noting that the company and
14    litigation were shams). The Court found that the evidence established that the
15    lawsuits were a sham, thus, the sham exception to Noerr applies. As a result, while
16    the Defendants can certainly file a motion to dismiss, that motion would be
17    frivolous and a waste of resources. More fundamentally, the Defendants
18    essentially argue that they are prejudiced because there might be litigation over a
19    motion to dismiss if NIC is permitted to amend. But that outcome is probable in
20    every instance of amendment. If the Court were to find that the potential for
21    12(b)(6) or Anti-SLAPP motions alone constituted undue prejudice, then
22    amendments would never be permitted.
23          Lastly, Defendants claim a need to reopen expert discovery to designate a
24
      Lanham Act expert. That position should be rejected. Expert opinion on the legal
25
      contours of the Lanham Act is inadmissible on its face. The facts of the ProMaxal-
26
      related predicate acts are easy for a lay juror to understand: the Defendants
27
      claimed to have a competing product and claimed to have lost sales when, in
28
      reality, they had no product and no attempted sales. Thus, any proposed expert
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                15
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 20 of 22 Page ID
                                       #:66281


1     would not help the jury understand factual issues germane to fraud. To the extent
2     the Defendants offer an expert to instruct the jury on the law, the expert would be
3     subverting the role of this Court. There is simply no viable “Lanham Act Expert”
4     that Defendants could propose. Yet, even if this Court were willing to entertain
5     such an expert, the Defendants have unduly delayed requesting leave to include
6     that expert. Years ago, Defendants argued that they would need an expert witness
7     if the Court permitted NIC to use the ProMaxal-related evidence at trial as Rule
8     404(b) evidence. See Dkt. 612 at 28; Exh. 6 (May 14, 2018 Tr. of Proceedings) at
9     13-14. Thus, Defendants already knew that these issues would likely arise and
10    chose not to designate a Lanham Act expert. Regardless, there are eight months
11    remaining before trial and the Defendants can certainly request that the Court
12    permit a brief period of supplemental expert discovery. Thus, they do not suffer
13    undue prejudice.
14
         F. None of the Other Rule 15(a) Factors Bar Amendment
15
             Rule 15(a) permits a Court to deny amendment if the amendment would be
16
      futile, the amendment is proposed in bad faith, or there is extreme and unexplained
17
      delay. Mere delay, by itself, is never enough to deny leave to amend. United
18
      Healthcare, 848 F.3d at 1167.
19
             Here, the amendment is proposed in good faith following completion of
20
      document discovery and in conformity with the deadlines imposed by this Court’s
21
      recent trial setting order. The proposed amendments are not futile because the
22
      Court has already adjudicated NIC’s RICO claims as legally sufficient and the new
23
      predicate acts follow the exact same mold as the other, similar predicate acts in the
24
      SAC.
25
             Finally, NIC has not engaged in extreme, unexplained delay. NIC only
26
      recently obtained final production in response to resolution of the crime-fraud
27
      issues that had been pending for years. While NIC did receive some documents in
28
      piecemeal productions from earlier, preliminary orders (such as Docket No. 659
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                               16
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 21 of 22 Page ID
                                       #:66282


1     which compelled just 26 files), the entire record was still not available until
2     recently. NIC did not receive any crime-fraud files related to ProMaxal until the
3     order at Docket No. 820. Thus, NIC did not delay in seeking this amendment.
4     Within weeks of the Court’s trial setting order and only a few months after the
5     most recent crime-fraud productions, NIC began the meet and confer process on
6     this motion.
7           During the meet and confer, Defendants suggested that NIC should have
8     moved to amend earlier because it had some of the information undergirding the
9     proposed new predicate acts. But such an approach would have been wasteful and
10    potentially duplicative. When NIC received the first batch of crime-fraud files,
11    this Court also remanded the remaining documents for review by the Special
12    Master. Thus, to the extent that NIC could potentially receive thousands of new
13    files following the remanded crime-fraud procedure, moving to file a Third
14    Amended Complaint to add predicate acts on an incomplete record risked the
15    likelihood that NIC would have to file a Fourth Amended Complaint after the
16    completion of document discovery. NIC instead chose to allow the privilege issues
17    to be resolved and a complete documentary record to be obtained before moving to
18    make a final amendment to the complaint.
19          Under Rule 15(a), the Court cannot deny NIC’s motion for leave to amend
20    based on alleged delay because NIC did not delay, and, even if the Court believes
21    that NIC delayed to some extent, NIC has a legitimate explanation for that delay.
22    The standard is “egregious, unexplained delay.” AmerisourceBergen Corp. v.
23    Dialysist W., Inc., 465 F.3d 946, 953 (9th Cir. 2006). Thus, even if the Court
24    believes NIC took the wrong approach (NIC did not), the fact that NIC has a
25    reasonable explanation satisfies the extremely liberal standard under Rule 15(a).
26          Thus, none of the Rule 15(a) factors bars NIC’s request for leave to amend.
27    The Court should grant NIC’s motion for leave in its entirety.
28

      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                17
     Case 8:15-cv-02034-JVS-JCG Document 892-1 Filed 02/14/20 Page 22 of 22 Page ID
                                       #:66283


1      V.   CONCLUSION
2           For the foregoing reasons, the Court should grant NIC’s motion for leave to

3     amend the complaint. The amendment furthers the interests of justice and none of

4     the Rule 15(a) factors weighs against the presumption in the Ninth Circuit that
5     leave to amend should be granted freely.
6
7     DATED: February 14, 2020
8                                           Respectfully submitted,
9
10                                          EMORD & ASSOCIATES P.C.
11
12                                    By:    /s/ Joshua S. Furman
                                            Peter A. Arhangelsky, Esq. (SBN 291325)
13
                                            Joshua S. Furman (pro hac vice)
14                                          Counsel for Plaintiff Natural Immunogenics
                                            Corp.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                 18
